

116 HR 5272 IH: Supporting Entrepreneurs and Economic Development Act
U.S. House of Representatives
2019-11-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5272IN THE HOUSE OF REPRESENTATIVESNovember 26, 2019Ms. Sánchez (for herself, Mr. Ted Lieu of California, Mr. Lowenthal, Mrs. Torres of California, Ms. Roybal-Allard, Mr. Cox of California, and Mr. Cisneros) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to require lenders to refer certain borrowers to a small business development center, and for other purposes. 
1.Short titleThis Act may be cited as the Supporting Entrepreneurs and Economic Development Act or the SEED Act.  2.Small business development center referralsSection 7(a) of the Small Business Act (15 U.S.C. 636(a)) is amended by adding at the end the following new paragraph: 
 
(36)Small business development center referralsIf a lender determines that a borrower is not eligible for a loan under this subsection, such lender shall refer the borrower to a small business development center. Such referral shall include— (A)the address, phone number, and website (if available) of such center; and 
(B)a description of the services offered by such center..  